                                          Case 4:20-cv-03676-YGR Document 23 Filed 01/12/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PEOPLE OF THE STATE OF CALIFORNIA,                   Case No. 4:20-cv-03676-YGR
                                                       Plaintiff,
                                   8
                                                                                             ORDER RE: CONFIRMATION OF FEDERAL
                                                v.                                           DEFENDANTS’ DEFENSE OF ACTION
                                   9

                                  10    BETSY DEVOS, ET AL.,
                                                       Defendants.                           Re: Dkt. No. 18
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court issues this Order requesting, in light of the incoming new presidential

                                  14   administration of Joseph R. Biden on January 20, 2021, that the federal defendants confirm that

                                  15   they will continue to defend this action brought by the state of California. The Court requests that

                                  16   defendants file such a response after Wednesday January 20, 2021 but on or before Friday,

                                  17   January 29, 2021. To the extent that the parties request additional time to meet and confer to

                                  18   attempt to informally resolve this action, the parties shall jointly file a stipulation continuing the

                                  19   motion hearing date to an agreed upon date in the future.

                                  20          IT IS SO ORDERED.

                                  21   Dated: January 12, 2021

                                  22

                                  23
                                                                                                          YVONNE GONZALEZ ROGERS
                                  24                                                                     UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
